A~JSTIN      I~.TEXAS

                           August    27?    1951

Hon. Robert S. Calvert
Comptroller    of Public Accounts
Austin,   Texas
                  Opinion No. V-1257

                     Re:    Construction      of the motor vehicle
                            use taxes levied      by Subsections    (a)
                            and (b),    Section   2, Section   VII,
                            House Bill NO. 285, Acts 52nd Leg-
                            islature,    amending Section     2, Arti-
                            cle 7047k, VernonPs Civil Statutes.
Dear Sir:

             your request     for     the   opinions   of   this   office
reads    in part as follows;:

               “Section  VII,’ H.B. 285 Acts,   Regular
        Session    of the 52nd Legislaeure,   Sections
        2(a) and 2(b) reads as follows:

               ll~Seetion  2,    (a)    There is hereby lev-
        ied   a use tax upon every motor vehicle             pur-
        chased at retail      sale outside      of this State
        and brought into this State for use upon the
        public    highways thereof      by a resident      of this
        State or by a person,        firm or corporation
        domiciled     OP doing business      in this State.
        Such tax shall be equal to one and one-tenth
        per cent (1.1%) of the total           consideration
        paid or to be paid for said vehicle             at said
        retail    sale.   The tax shall      be the obligation
        of and be paid by the person,           firm,   or corpcr-
        ation operating      said motor vehicle        upon the
        public    highways of this State0

              “t(b)    When a person makes application
        for the initial      certificate      of title     in this
        State on a particular         motor vehicle,       he shall
        pay a use tax on that motor vehicle              in the sum
        of Fifteen    Dollars     ($lT)*     No certificate      of
        title   or motor vehicle       registration      for such
        motor vehicle     shall be issued until          the use
Hon. Robert   S. Calvert     G- Page 2    (V-129)




     tax imp’::sed by this subsection   has been
     paid I However 9 a person is not liable     for
     the ‘tax imposed by this subsection     if the
     sales or use tax imposed by any other pro-
     vision  of this Act has been previously
     paid upon such motor vehicle.      It is the
     purpose of this subsection     to impose a use
     tax upon motor vehicles    brought into this
     State by new residents    of this State.’

           “We are outlining  below what we con-
     strue the law to mean and shall appreciate
     your advising  us whether or not we are cor-
     rect y If we have misinterpreted   the mean-
     ing of the law, you of course will    give us
     your opinion.

            “Section    2(a) means that the lJ$          tax
     is levied     against   a resident      of this   State
     who goes outside       the State and purchases          a
     motor vehicle      and brings    it back to Texas
     for use upon our highways.            It also levies
     the tax against       a person,    firm or corpora-
     tion that is now domiciled           or doing business
     in Texas who goes outside          the State and pur-
     chases a motor vehicle         and brings     it back
     into the State for use upon the highways.
     We think that a tax of 1.1% must be calcu-
     lated upon the total        consideration       paid for
     the motor vehicle       when it was purchased         re-
     gardless    of its value when brought to Texas
     for use upon our highways.            As an example,
     if the purchase price        of the motor vehicle
     was $2,000,     the tax would be $22.00 even
     though it may have been used several              years
     before   it was brought into this State for
     use upon our highways.

            “Section     2(b) levies    the $15.00 tax upon
     an individual       resident   of another   State who
     has purchased a motor vehicle          while a resi-
     dent of that State and later          moves to Texas
     to make this State his home or place of resi-
     dence and registers         the motor vehicle    in
     Texas 0 It also levies         the $15.00 tax against
     a person,     firm,    or corperation   whose domicile
     c.,r pkai -; of res%,dencej is in an&her      State and
     whi, la%sr; moves to Texas and establishes          a
Hon.   Robert   S.   Calvert   - Page   3   (V-1257)



       domicile  in this State or moves here for
       the purpose of doing business     in this
       State and brings a motor vehicle      that has
       been purchased   iti another State and regis-
       ters it in Texas for use upon our highways.
       We think the $15.00 must be paid on the
       motor vehicle   regardless   of how long it
       had been used in the ,other ‘State before    it
       was ~brought to Texas for use upon our high-
       ways s *I

             In amending Sectiou   2, Article  7047k   Vernonts
Civil   Statutes,   by enacting  Section  VII, H-H, &35, Acts
52nd Leg. p 1951, ch, 402, p0 6959 the words “a personl’
were added to the words l’firm or corporation      domiciled
or doing business     in this State” in subsection   ,(a), and
subsection,    (b) was added in its entirety,

              It is clear that by the ~addition of the words
“a person” the Legislature         intended     to levy a use tax up-
on~motor vehicles        purchased outside      the State of Texas
but which were brought into the State by individuals                   who
were non-residents        of Texas but who were domiciled            or do-
ing business       in Texas,    Motor vehicles      belonging    to indi-
viduals     coming~within     that classification       had hqetofore
not been subject       to the tax+ al.%hough
                                         :         motor vehicles      so:
purchased     and brought into       exas by firms or corporations
f;gi;c&cxl    or doing business      in Texas had been subject          to
           e Pour interpretation        as to the legal      effect    of
subsection      2(a) is in accord with, a primary rule of stat-
utory construction        that where the ~language of the statute
is clear and unambiguous and the intention               of the Legis-
lature     as expressed    in its enactment is clear,          it is not
necessary     to add to or subtract        from the statute,        but it
is for the cour%Hs to enforce          it as written*
First    National     a0      115 Texn 3939 283 S.W. '&$7$6).                   ')
             Subsection        2(b) of the Act clearly           states  that
the legislative         intent    in its enactment is to impose a
use tax upon motor vehicles              bPough% into T,exas by new resi-
dents of Texas.‘,         Your interpretation
                                       $            ,,, of subsection   2(b)
of the A ot.. ,,i,$..in::.ao@3~?d;,,w;4;fa&
                                        .,;&e!,;, @@$$,sg,~d e&a,Pat f on of
legislative      intent     uinder the claax and unambiguous word-
ing of the statute.
Hono Robert   S. Calvert9   Page 4     (V-1257)




             Sec. 2, Art, 7047k9V.c0S09 as amended
     by Sea.. VII, .Acts 52nd Leg,         195'1,ch, 402,
     p* 695$ requires       the paymen e of a use tax
     equal to 1.1% of the total         consideration
     paid or to be uaid for a motor vehicle            pur-
     chased at retail       sale l%!ithout the State of
     Texas and brought into Texas by a person domi-
     ciled    or doing business      in Texas.    A use tax
     in the sum of $15*00 is imposed on any motor
     vehicle     brought into Texas by new residents
     of Texas, payable at the time of the issuance
     of the initial      certificate    of title    in Texas.

                              Yours   very    truly-,

APPROVED:                       PRICE DANIEL
                              Attorney Gener 1
Jesse P, Luton, Jr,
Reviewing Assistant
                               B$ @q$j.~i,,              t.&
Everett   Hutchinson
Executive   Assistan%            C0 K. Ridhards
                                    Assistant
Price Daniel
Attorney General

CKR:wb